EXAMINER'S AMENDMENT

Response to Amendment

A response was received on 25 November 2020.  By this response, Claims 1-4, 12-14, and 18-20 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.
The amendments to the claims do not fully comply with the requirement of 37 CFR 1.121(c)(2) that amended claims must include markings indicating the changes made relative to the immediate prior version of the claims.  In particular, at least Claim 19 appears to have had text added without being marked with underlining as required.  As a courtesy and for purposes of advancing prosecution of the present application, the amendments have been treated as though they were fully in compliance with 37 CFR 1.121.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS:
Please REPLACE Claims 8 and 19 with the following amended claims:

8.	The hardware database privacy device of claim 7, wherein the one or more relational operators modify a bound of the dataset, and wherein ε is modified in response to modifying the bound of the dataset.

19.	A [[a]] non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the processor to perform steps comprising:
receiving a request from a client device to perform a query of a private database system, the request associated with a level of differential privacy;
accessing a privacy budget corresponding to the received request, the privacy budget including a cumulative privacy spend and a maximum privacy spend, wherein the cumulative privacy spend represents previous queries of the private database system;
determining a privacy spend associated with the received request based at least in part on the level of differential privacy associated with the received request and on a sensitivity factor associated with the query, wherein the sensitivity factor is based on one or more relational operators included in the query, wherein the one or more relational operators include a 'select' relational operator; and
in response to the sum of the cumulative privacy spend and the determined privacy spend being equal to or greater than the maximum privacy spend:

performing a security action based on the accessed security policy and the received request.



















Drawings

The objections to Figures 1 and 2 for informalities are withdrawn in light of the amended drawings received.  The objection to Figure 11 is withdrawn in light of Applicant’s remarks (see page 12 of the present response).

Allowable Subject Matter

The objections to the disclosure are withdrawn in light of the amendments to the specification.  The rejection of Claims 1-18 under 35 U.S.C. 101 is withdrawn in view of the amendments to the claims clearly defining structure for the claimed device.  The rejection of Claims 1-20 under 35 U.S.C. 112(b) is withdrawn in light of the amendments to the claims.
Claims 8 and 19 have been amended above to correct minor grammatical errors and/or issues of antecedent basis raised by the amendments to the claims.
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is directed to a hardware database privacy device that comprises a processor and a computer-readable storage medium storing instructions executable to perform steps comprising receiving a request from a client device to perform a query of the private database system, where the request is associated with a level of differential privacy; accessing a privacy budget corresponding to the request, where the budget includes a cumulative privacy spend representing previous queries 
The closest prior art, Curcio, generally discloses a device configured to receive a request from a client device to perform a query of a private database system, where the request is associated with a level of differential privacy; access a privacy budget corresponding to the request where the budget includes a maximum privacy spend and a cumulative privacy spend representing previous queries; determine a privacy spend associated with the received request based on the level of privacy; and perform a security action according to a policy if the sum of the cumulative spend and determined spend is more than the maximum.  Curcio also generally discloses relational operators.  However, Curcio does not explicitly disclose that the privacy spend is determined based on a sensitivity factor that is based on one or more relational operators in the query that include a “select” relational operator, in combination with the other cited limitations.  Additional prior art, Yung et al, US Patent 9094378, generally discloses various types of select operations having different privacy properties, but also does not disclose determining a privacy spend based on a sensitivity factor based on a select operator.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Zachary A. Davis/Primary Examiner, Art Unit 2492